Judgment, Supreme Court, Bronx County (Vincent A. Vitale, J.), rendered October 4, 1993, convicting defendant, after a jury trial, of criminal sale of a controlled substance in the third degree, and sentencing him to a term of 1 to 3 years, unanimously affirmed.
The verdict was not against the weight of the evidence. There is no basis for disturbing the jury’s determinations concerning credibility (see People v Gaimari, 176 NY 84, 94 [1903]). We reject defendant’s argument that the police account of the drug transaction was implausible. Concur—Tom, J.P., Sullivan, Nardelli, Catterson and McGuire, JJ.